DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–11 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0091479 A1.

Drawings
The drawings were received on 04 August 2021.  These drawings are unacceptable.

The drawings are objected to because:
FIG. 2C has been used to designate two different views. Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. See 37 CFR 1.84 (u)(1).
FIG. 5B uses shading that reduces legibility or solid black shading that is not used to represent bar graphs or color. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Solid black shading areas are not permitted, except when used to represent bar graphs or color. See 37 CFR 1.84 (m).
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
.  
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term "cooling component" of claim 1 does not have proper antecedent basis in the specification.

Claim Objections
Applicants' amendment(s) have overcome the objection(s) of claim(s) 5.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
Claim(s) 1–4 and 6–11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (US 2013/0004822 A1, hereinafter Hashimoto).
Regarding claim 1, Hashimoto discloses a battery module (10, [0057]), comprising:
an external frame (16) that comprises a bottom plate (12, 20B) configured to mechanically reinforce the battery module (10, [0094]); and
a plurality of battery cells (1) enclosed by the external frame (16, [0058]),
wherein each of the plurality of battery cells (1) is thermally coupled to the bottom plate (12, 20B) to facilitate heat being spread between the plurality of battery cells (1) directly through the bottom plate (12, 20B, [0095]), and
wherein the bottom plate (12, 20B) is thermally coupled to a cooling component (61) through which a liquid coolant is configured to be pumped (FIG. 20, [0102]) without any of the liquid coolant being pumped through the bottom plate (12, 20B, [0095]).
Regarding claim 2, Hashimoto discloses all claim limitations set forth above and further discloses a battery module:
wherein the cooling component (61) comprises a cooling tube (60, [0101]).
Regarding claim 3, Hashimoto discloses all claim limitations set forth above and further discloses a battery module:
wherein the bottom plate (12, 20B) is secured to first and second side plates of the external frame (16, [0095]).
Regarding claim 4, Hashimoto discloses all claim limitations set forth above and further discloses a battery module:
wherein the bottom plate (12, 20B) is form-fit into the first and second side plates (16) via gluing (FIG. 18, [0095]).
Regarding claim 6, Hashimoto discloses all claim limitations set forth above and further discloses a battery module, further comprising:
thermally conductive material (13) arranged between the plurality of battery cells (1) and the bottom plate (12, 20B) to facilitate a thermal coupling therebetween (FIG. 18, [0096]).
claim 7, Hashimoto discloses all claim limitations set forth above and further discloses a battery module:
wherein the thermally conductive material (13) is electrically insulative (see electrically insulating, [0075]).
Regarding claim 8, Hashimoto discloses all claim limitations set forth above and further discloses a battery module:
wherein the thermally conductive material (13) comprises a thermally conductive and electrically insulative paste (see thermally conductive paste, [0075]).
Regarding claim 9, Hashimoto discloses all claim limitations set forth above and further discloses a battery module:
wherein each of the plurality of battery cells (1) is thermally coupled to the bottom plate (12, 20B, [0095]) while being electrically isolated from the bottom plate (12, 20B, [0075]).
Regarding claim 10, Hashimoto discloses all claim limitations set forth above and further discloses a battery module:
wherein the bottom plate (12, 20B) comprises steel or aluminum (FIG. 18, [0095]).
Regarding claim 11, Hashimoto discloses all claim limitations set forth above and further discloses a battery module:
wherein the bottom plate (12, 20B) comprises a thermally conductive plastic (12, [0075]).

Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (WO 2017/043889 A1; see English language equivalent, US 2018/0114957 A1, hereinafter Kim).
Regarding claim 1, Kim discloses a battery module (10, [0037]), comprising:
an external frame (300) that comprises a bottom plate (320) configured to mechanically reinforce the battery module (10, [0076]); and
a plurality of battery cells (100) enclosed by the external frame (300, [0058]),
wherein each of the plurality of battery cells (100) is thermally coupled to the bottom plate (320) to facilitate heat being spread between the plurality of battery cells (100) directly through the bottom plate (320, [0060]), and
wherein the bottom plate (320) is thermally coupled to a cooling component (400) through which a liquid coolant is configured to be pumped (FIG. 2, [0062]) without any of the liquid coolant being pumped through the bottom plate (320, [0060]).
Regarding claim 3, Kim discloses all claim limitations set forth above and further discloses a battery module:
wherein the bottom plate (320) is secured to first and second side plates (310) of the external frame (300, [0051]).
Regarding claim 5, Kim discloses all claim limitations set forth above and further discloses a battery module:
wherein the bottom plate (320) is a U-shaped bottom plate (FIG. 5, [0058]),
wherein a first end of the U-shaped bottom plate (320) is secured to the first side plate (310, [0051]), and
wherein a second end of the U-shaped bottom plate (320) is secured to the second side plate (310, [0051]).

Response to Arguments
Applicant's arguments with respect to claim(s) 1–11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Although the rejection remains based upon Hashimoto (US 2013/0004822 A1), the embodiment of Hashimoto relied upon in the rejection has changed. The change in embodiment was necessitated by the applicants' amendment, and the arguments with respect to Hashimoto are no longer applicable. The general argument with respect to Hashimoto is cooling plate 61 is not the claimed "bottom plate." Cooling plate 61 is no longer relied upon as teaching the claimed "bottom plate." Sealing plate 20B is relied upon as teaching the claimed "bottom plate." Therefore, applicants' arguments with respect to Hashimoto are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725